Citation Nr: 0021728	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-00 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to December 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.


FINDINGS OF FACT

There is a diagnosis of PTSD with medical evidence of a 
nexus.  


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for PTSD.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, we note that we have found that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, we find that he has 
presented a claim which is not implausible.  The Board notes 
that the record contains a clinical diagnosis of PTSD, lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, and medical evidence of a nexus between 
the veteran's service and his current PTSD.  As such, the 
veteran has submitted a well grounded claim.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); see also Caluza v. Brown, 7 
Vet. App. 498 (1994).



ORDER

The claim for service connection for PTSD is well grounded.  
To this extent, the appeal is allowed.  


REMAND

Upon review of the record, the Board finds that the clinical 
diagnosis of PTSD has been based upon two separate and 
distinct periods in the veteran's service.  First, the 
veteran reported that he had been injured in a tank explosion 
while stationed at Camp Polk, in either September or October 
1942.  Second, the veteran reported various combat stressors 
related to his European service, when he participated in the 
invasion of France, in the Battle of the Bulge.

As to the former stressor, the Board notes that the RO has 
attempted to verify it.  However, a response from the 
National Personnel Records Center (NPRC) indicates that the 
veteran's service records were apparently destroyed by fire 
in 1973 and that a search of the appropriate morning reports, 
dated from September to December 1942, was negative for any 
pertinent remarks.

As to the latter stressor, though, the Board notes that the 
RO's request for information, which it sent to the U. S. 
Armed Service Center for Unit Records Research (CURR), 
included only the veteran's name, his social security number, 
his service number, and organization designation of Army.  
The RO did not include the veteran's unit assignment, 7th AD 
Co. C., Maint. Bn., or his dates of assignment overseas, 
September 1944 to December 1945, which were noted in the 
veteran's DD Form 214.  Nor did the RO request from CURR unit 
reports pertaining to the 7th AD Co. C., Maint. Bn. from 
September 1944 to December 1945.  Such a request should have 
been made.

Specifically, in Gaines v. West, 11 Vet. App. 353 (1998), the 
United States Court of Appeals for Veterans Claims (known as 
the U.S. Court of Appeals for Veterans Claims prior to March 
1, 1999) (hereinafter, Court) focused its discussion on the 
importance of determining whether a veteran had engaged in 
combat with the enemy in connection with PTSD claims but also 
addressed, to some extent, VA's duty to assist the veteran in 
development of facts pertinent to his claim, once he had 
submitted a well grounded claim.  Id.  As noted above, the 
veteran's claim is well grounded.  However, as just 
discussed, the RO never attempted to verify one of the two 
stressors referenced in the clinical diagnosis of PTSD.

Admittedly, in seeking this development, the Board 
acknowledges that it is unlikely that the veteran and his 
reported stressors will be directly noted, addressed or 
verified, but the Board views the unit reports as a means to 
verify whether the veteran's unit saw combat during the time 
the veteran was assigned overseas, see 38 U.S.C.A. § 1154(b) 
(West 1991), and as a means to corroborate or rebut the 
veteran's statements as to the conditions of his service and 
his personal involvement in those conditions.

Therefore, in light of the above, the issue of entitlement to 
service connection for PTSD will not be decided pending a 
REMAND for the following actions:

1.  The RO should request from CURR unit 
reports, logs, records, etc., which 
pertain to the 7th AD Co. C., Maint. Bn. 
from September 1944 to December 1945.  
The RO should also reference the 
veteran's name, social security number, 
and service number in its request.

2. Upon receipt of CURR's response, the 
RO should review any information 
obtained.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulations, in light 
of CURR's response.  The RO is reminded 
of the possible applicability of 
38 U.S.C.A. § 1154(b) and the Court's 
discussion within Cohen v. Brown, supra.  

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of action taken 
on the veteran's claim and the reasons 
and bases for such action.  The 
applicable response time should be 
allowed.


In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



